         Case 1:20-cv-03676-AT-SN Document 7 Filed 05/15/20 Page 1 of 4

                                                               USDC SDNY
                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                  DOC #: _________________
                                                               DATE FILED: _5/15/2020___
 EMMANUEL A. ADIGUN,

                                  Plaintiff,

                      -against-
                                                                     20-CV-3676 (AT)
 INTERNAL REVENUE SERVICE; SOCIAL
 SECURITY ADMINISTRATION; ECMC;                                  ORDER OF SERVICE
 PREMIER CREDIT OF N. AMERICA;
 WACHOVIA EDUCATIONAL SERVICES;
 NYS HIGHER EDUCATION SERVICES,

                                  Defendants.
ANALISA TORRES, United States District Judge:

        The Clerk of Court is directed to issue summonses as to Defendants Internal Revenue

Service; Social Security Administration; Premier Credit of N. America; Wachovia Educational

Services; and NYS Higher Education Services. Plaintiff is directed to serve the summons and

complaint on each Defendant within 90 days of the issuance of the summons. If within those 90

days, Plaintiff has not either served Defendants or requested an extension of time to do so, the

Court may dismiss the claims against Defendants under Rules 4 and 41 of the Federal Rules of

Civil Procedure for failure to prosecute.

        In light of the current global health crisis, parties proceeding pro se are encouraged to

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Plaintiff is also

encouraged to consent to receiving notices of electronic case filings electronically, through

notifications from the Court’s Electronic Case Filing (ECF) system sent to Plaintiff’s email

address. This would allow the Court to provide Plaintiff with notices of electronic case filings

more quickly and reliably. Plaintiff will also electronically receive documents filed by other

parties. If Plaintiff consents to receive filings electronically, Plaintiff will no longer receive the

same documents in the mail. If Plaintiff wishes to consent to electronic service, Plaintiff should
          Case 1:20-cv-03676-AT-SN Document 7 Filed 05/15/20 Page 2 of 4



fill out the Consent & Registration Form to Receive Documents Electronically, which is

available at https://nysd.uscourts.gov/sites/default/files/2018-06/proseconsentecfnotice-final.pdf

and also attached to this Order, and return the signed form in PDF format to

Temporary_Pro_Se_Filing@nysd.uscourts.gov.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff pro se, together

with an information package.

       SO ORDERED.

 Dated:    May 15, 2020
           New York, New York
           Case 1:20-cv-03676-AT-SN Document 7 Filed 05/15/20 Page 3 of 4


                     United States District Court
                     Southern District of New York
                     Pro Se Office


     Pro Se (Nonprisoner) Consent & Registration Form to Receive
                      Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

    1. Sign up for a PACER login and password by contacting PACER 1 at
       www.pacer.uscourts.gov or 1-800-676-6856;
    2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 2

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
           Case 1:20-cv-03676-AT-SN Document 7 Filed 05/15/20 Page 4 of 4


                     United States District Court
                     Southern District of New York
                     Pro Se Office


                             CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

          1. I have regular access to my e-mail account and to the internet and will check regularly
             for Notices of Electronic Filing;
          2. I have established a PACER account;
          3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
             Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
             copies of case filings, including motions, decisions, orders, and other documents;
          4. I will promptly notify the Court if there is any change in my personal data, such as name,
             address, or e-mail address, or if I wish to cancel this consent to electronic service;
          5. I understand that I must regularly review the docket sheet of my case so that I do not
             miss a filing; and
          6. I understand that this consent applies only to the cases listed below and that if I file
             additional cases in which I would like to receive electronic service of notices of
             documents, I must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
          Note: This consent will apply to all cases that you have filed in this court, so please list all of
          your pending and terminated cases. For each case, include the case name and docket
          number (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                      City                       State                       Zip Code


Telephone Number                                        E-mail Address


Date                                                    Signature

Return completed form to:
Pro Se Office (Room 200)
500 Pearl Street
New York, NY 10007
